          Case 3:19-cv-00711-WHO Document 25 Filed 05/13/19 Page 1 of 19




1
     Stephen M. Doniger (SBN 179314)
     stephen@donigerlawfirm.com
2    Scott Alan Burroughs (SBN 235718)
3
     scott@donigerlawfirm.com
     Trevor W. Barrett (SBN 287174)
4    tbarrett@donigerlawfirm.com
5
     Justin M. Gomes (SBN 301793)
     jgomes@donigerlawfirm.com
6    DONIGER / BURROUGHS
7
     603 Rose Avenue
     Venice, California 90291
8    Telephone: (310) 590-1820
9    Attorneys for Plaintiff

10
                           UNITED STATES DISTRICT COURT
11
                        NORTHERN DISTRICT OF CALIFORNIA
12
     FREE SPEECH SYSTEMS, LLC,                      Case No. 3:19-cv-00711-WHO
13                                                  Honorable William H. Orrick Presiding
14   Plaintiff,
                                                    PETER MENZEL’S OPPOSITION
15   v.                                             TO PLAINTIFF’S MOTION TO
16                                                  DISMISS COUNTERCLAIMS
     PETER MENZEL,
17                                                  Date: June 12, 2019
18   Defendant.                                     Time: 2:00 p.m.
19

20

21

22

23

24

25

26

27

28                                              i
              DEFENDANT’S OPPOSITION TO PLAINTIFF’S MOTION TO DISMISS COUNTERCLAIMS
            Case 3:19-cv-00711-WHO Document 25 Filed 05/13/19 Page 2 of 19




1                                    TABLE OF CONTENTS
2    I.       INTRODUCTION……………………………………………………….……..1
3    II.      ARGUMENT…………………………………………………………………..2
4             A. Legal Standard…………………………………...…………………………2
5             B. The Counterclaims are Timely………………….…………………………..2
6             C. The Copyright Infringement Claims are Well-Pled……...…………………4
7             D. The §1202 Claim is Well-Pled……………………………………………...6
8             E. Fair Use May Best be Determined Later in this Action…………………….9
9             F. InfoWars’ Exploitation is not Fair Use………………………………...…...9
10                    1. Purpose and character of the use………………………..…………9
11                    2. Nature of the copyrighted work…………………………...………11
12                    3. Amount and substantiality of the portion used……………………12
13                    4. Effect upon the market for the copyrighted work…………………12
14            G.    In the Alternative, Leave to Amend Should Be Granted………………13
15   III.     CONCLUSION……………………………………………………………….14
16

17

18

19

20

21

22

23

24

25

26

27

28                                               ii
                DEFENDANT’S OPPOSITION TO PLAINTIFF’S MOTION TO DISMISS COUNTERCLAIMS
        Case 3:19-cv-00711-WHO Document 25 Filed 05/13/19 Page 3 of 19




1                                TABLE OF AUTHORITIES
2    Cases:
3    A&M Records, Inc. v. Napster, Inc., 239 F.3d 1004 (9th Cir. 2001)………………4
4    Ashcroft v. Iqbal, 129 S. Ct. 1937 (2009)…………………………………………..2
5
     Browne v. McCain, 611 F. Supp. 2d 1073 (C.D. Cal. 2009)……………………….9
6
     Cahill v. Liberty Mut. Ins. Co., 80 F.3d 336 (9th Cir. 1996)……………………….2
7
     Campbell v. Acuff-Rose Music, Inc.,
8
           510 U.S. 569, 114 S. Ct. 1164, 127 L. Ed. 2d 500 (1994)………..…..passim
9
     Dr. Seuss Enterprises, L.P. v. Penguin Books USA, Inc.,
10
           109 F.3d 1394 (9th Cir.1997)………………………………………………..9
11
     Fischer v. Forrest, No. 14cv1304 (PAE),
12
           2015 WL 195822 (S.D.N.Y. Jan. 13, 2015)…………………………………8
13
     Friedman v. Live Nation Merch., Inc.,
14

15
           833 F.3d 1180 (9th Cir. 2016)……………………………………….……6-7

16   Hall v. City of Santa Barbara, 833 F.2d 1270 (9th Cir. 1986)……………………..2

17   Harper & Row Publishers, Inc. v. Nation Enterprises,
18         471 U.S. 539, 105 S.Ct. 2218, 85 L.Ed.2d 588 (1985)………………...…..12
19   Hustler Magazine, Inc. v. Moral Majority, Inc.,
20         606 F. Supp. 1526 (C.D. Cal. 1985)……………………………………..…10
21   McGucken v. Chive Media Grp., LLC, No. CV 18-01612-RSWL-KS,
22         2018 WL 3410095 (C.D. Cal. July 11, 2018)……………………………….4
23    Morongo Band of Mission Indians v. Rose, 893 F.2d 1074 (9th Cir. 1990)……...13
24   Norse v. Henry Holt & Co., 991 F.2d 563 (9th Cir. 1993)………………………..12
25   Owens v. Kaiser Found. Health Plan, Inc., 244 F.3d 708 (9th Cir. 2001)…….….13
26   Perfect 10, Inc. v. Amazon. com, Inc., 487 F. 3d 701 (9th Cir. 2007)………passim
27   Perfect 10, Inc. v. Google, Inc., 416 F. Supp. 2d 828 (C.D. Cal. 2006)………….10
28                                             iii
              DEFENDANT’S OPPOSITION TO PLAINTIFF’S MOTION TO DISMISS COUNTERCLAIMS
        Case 3:19-cv-00711-WHO Document 25 Filed 05/13/19 Page 4 of 19




1    Petrella v. Metro-Goldwyn-Mayer, Inc.,
2          572 U.S. 663, 134 S. Ct. 1962, 188 L. Ed. 2d 979 (2014)………………….3
3    Photographic Illustrators Corp. v. Orgill, Inc.,
4          118 F. Supp. 3d 398 (D. Mass. 2015)………………………………………7
5    Playboy Entm’t Grp, Inc. v. Happy Mutants, LLC,
6          2018 U.S. Dist. LEXIS 69325 (C.D. Cal. Feb. 14, 2018)…………………..5
7    Polar Bear Productions, Inc. v. Timex Corp., 384 F.3d 700 (9th Cir. 2004)………2
8    Rentmeester v. Nike, Inc.,
9          883 F.3d 1111 (9th Cir. 2018), cert. denied, 139 S. Ct. 1375 (2019)…...…11
10   Schreiber Distrib. Co. v. Serv-Well Furniture Co.,
11         806 F.2d 1393 (9th Cir. 1986)……………………………………………...13
12   Stewart v. Abend,
13         495 U.S. 207, 110 S.Ct. 1750, 109 L. Ed. 2d 184 (1990)………………….11
14   UMG Recordings Inc. v. Global Eagle Entertainment, Inc.,
15         2016 WL 345179 (C.D.Cal. Apr. 20, 2016)…………………………….…..2
16   VHT, Inc. v. Zillow Grp., Inc.,
17         918 F.3d 723 (9th Cir. 2019)………………………………………………..9
18   Williams v. Cavalli, No. CV 14-06659-AB JEMX,
19         2015 WL 1247065 (C.D. Cal. Feb. 12, 2015)………………………………8
20

21   Statutes:
22   U.S.C. § 106…………………………………………………………..…………1, 4
23   17 U.S.C. § 501…………………………………………………………………….4
24   17 U.S.C. § 1202………………………………………………………………....6-9
25   17 U.S.C. § 1203…………………………………………………………………...8
26   Fed. R. Civ. P. § 15(a)…………………………………………………………….13
27

28                                              iv
             DEFENDANT’S OPPOSITION TO PLAINTIFF’S MOTION TO DISMISS COUNTERCLAIMS
       Case 3:19-cv-00711-WHO Document 25 Filed 05/13/19 Page 5 of 19




1    Secondary Sources:
2     3 M. Nimmer & D. Nimmer, Copyright § 12.05 (2013)……………………….….3
3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                           v
            DEFENDANT’S OPPOSITION TO PLAINTIFF’S MOTION TO DISMISS COUNTERCLAIMS
        Case 3:19-cv-00711-WHO Document 25 Filed 05/13/19 Page 6 of 19




1    IV.   INTRODUCTION
2          The motion must be denied. Plaintiff-Counterdefendant Free Speech Systems,
3    LLC, doing business as “InfoWars.com” (“InfoWars”) violated multiple statutes
4    when it posted and displayed verbatim copies online of numerous original
5    photographs created by Defendant-Counterclaimant, Peter Menzel.
6          Mr. Menzel is a photojournalist who traverses the globe seeking stories of
7    international interest, focusing often on cultural nuance through intimate personal
8    depictions of people from all walks of life. He expends considerable time, effort, and
9    resources to create original, unique, and inspiring photographs. Mr. Menzel’s award-
10   winning photographs have been published in National Geographic, Smithsonian, and
11   Time, among many other influential publications. In addition, Mr. Menzel has
12   produced six full-length books showcasing his photographs.
13         One of Mr. Menzel’s most acclaimed works explores the typical weekly food
14   purchases of 30 families from 24 countries around the world. Mr. Menzel traveled the
15   globe creating stunning original photographs, which he then published in a book
16   entitled, “Hungry Planet: What the World Eats.” This book was extremely well-
17   received, and garnered the James Beard Award for Best Book of the Year in 2006.
18   As with each of his major publications, this book required an enormous personal and
19   financial investment from Mr. Menzel. The planning, development, and execution of
20   the project was a years-long process, but the results were extraordinary.
21         Despite having never obtained or even sought authorization from Mr. Menzel
22   to use any of his works on its website, InfoWars posted an article displaying nine (9)
23   of Mr. Menzel’s photographs (“Subject Photographs”), without Mr. Menzel’s name
24   and attribution. These are violations of Sections 106 and 1202 of the Copyright Act,
25

26

27

28                                            -1-
             DEFENDANT’S OPPOSITION TO PLAINTIFF’S MOTION TO DISMISS COUNTERCLAIMS
          Case 3:19-cv-00711-WHO Document 25 Filed 05/13/19 Page 7 of 19




1    and there is no basis for the relief InfoWars seeks.1
2    V.     ARGUMENT
3           A. Legal Standard
4           Motions to dismiss for failure to state a claim are disfavored and rarely
5    granted. Hall v. City of Santa Barbara, 833 F.2d 1270, 1274 (9th Cir. 1986). To
6    survive such a motion, a complaint must contain merely a “short and plain statement
7    of the claim showing that the pleader is entitled to relief.” Ashcroft v. Iqbal, 129 S.
8    Ct. 1937 (2009). Detailed factual allegations are not required. Id. In deciding a
9    motion to dismiss, all material allegations of the complaint are taken as true and all
10   reasonable inferences are drawn in Plaintiff’s favor. Cahill v. Liberty Mut. Ins. Co.,
11   80 F.3d 336, 338 (9th Cir. 1996). Under this standard, the challenge fails.
12          B. The Counterclaims are Timely
13          It is settled that in a copyright infringement suit, “the statute of limitations does
14   not prohibit recovery of damages incurred more than three years prior to the filing of
15   suit if the copyright plaintiff was unaware of the infringement, and that lack of
16   knowledge was reasonable under the circumstances.” Polar Bear Productions, Inc. v.
17   Timex Corp., 384 F.3d 700, 706 (9th Cir. 2004). Where, as here, a rightsholder does
18   not and reasonably could not have discovered the infringement at issue before the
19   commencement of the three-year limitation period, damages are permitted outside the
20   three-year window. Id., see also UMG Recordings Inc. v. Global Eagle
21   Entertainment, Inc., 2016 WL 345179 (C.D.Cal. Apr. 20, 2016) (granting summary
22   judgment and dismissing statute of limitations defense). As stated in his amended
23   counterclaims, Mr. Menzel did not discover InfoWars’ infringement until December
24   of 2018, and it was reasonable that he did not do so prior. First Amended Answer and
25
     1
26     Should the Court find that Mr. Menzel’s counterclaim is insufficient as pled, Mr.
     Menzel respectfully requests leave to amend the counterclaim to cure any such
27
     insufficiency.
28                                               -2-
              DEFENDANT’S OPPOSITION TO PLAINTIFF’S MOTION TO DISMISS COUNTERCLAIMS
         Case 3:19-cv-00711-WHO Document 25 Filed 05/13/19 Page 8 of 19




1    Counterclaims (“FAAC”) p. 9. As evinced by his litigation history, including as to
2    photographs from this same project2, Mr. Menzel polices his images, so InfoWars’
3    assertion that “[h]ad he performed any investigation of unauthorized use on or after
4    April 30, 2012, he would have discovered [InfoWars] use of his photographs,” is
5    baseless, and in fact demonstrably false. Should this Court require it, Mr. Menzel can
6    amend his counterclaims to include more information concerning his prior efforts to
7    unearth illicit exploitation of these copyrighted photographs, but his current
8    allegations are sufficient at the pleading stage. At a minimum, InfoWars’ groundless
9    allegations on the matter should not absolve it of liability here.
10         Even if Mr. Menzel is limited to damages for only the three-year period before
11   he filed his original counterclaims, InfoWars would still be liable for damages
12   suffered during that period because it continued to display the Subject Photographs
13   during that time. Petrella v. Metro-Goldwyn-Mayer, Inc., 572 U.S. 663, 671, 134 S.
14   Ct. 1962, 1969–70, 188 L. Ed. 2d 979 (2014) quoting 3 M. Nimmer & D. Nimmer,
15   Copyright § 12.05[B][1][b], p. 12–150.4 (2013) (“If infringement occurred within
16   three years prior to filing, the action will not be barred even if prior infringements by
17   the same party as to the same work are barred because they occurred more than three
18   years previously.”). InfoWars displayed the infringing images and hyperlinked to
19

20
     2
      From 2015 through 2018, Mr. Menzel filed at least eight different copyright
     infringement lawsuits against numerous website proprietors to defend his rights to his
21
     copyrighted photographs including at least three infringing posts bearing some or all
22   of the Subject Photographs at issue here. Peter Menzel v. Elite Daily, LLC, et al.
     CACD Case No. 2:15-cv-01996-DMG-JEM; Peter Menzel v. ClickShareDaily, LLC,
23
     et al. CACD Case No. 2:15-cv-08303-ODW-JPR; Peter Menzel v. Distractify, Inc., et
24   al. CAND Case No. 5:15-cv-05818-LHK; Peter Menzel v. ViralNova, LLC, et al.
     CACD Case No. 2:15-cv-04252-DMG-AJW; Peter Menzel v.
25
     DamnFunnyPictures.com, et al. CAND Case No. 5:16-cv-05600-NC; Peter Menzel v.
26   Trendland, LLC, et al. CACD Case No. 2:16-cv-02352-GHK-JC; Peter Menzel v.
     FoodBeast, LLC, et al. CACD Case No. 2:16-cv-04695-DSF-JC; Peter Menzel v.
27
     Terra Networks Operations, Inc., et al. NYSD Case No. 1:18-cv-00522-AJN.
28                                              -3-
             DEFENDANT’S OPPOSITION TO PLAINTIFF’S MOTION TO DISMISS COUNTERCLAIMS
        Case 3:19-cv-00711-WHO Document 25 Filed 05/13/19 Page 9 of 19




1    Natural Society’s infringing post as recently as 2018, which is well within the three-
2    year statute of limitations period. Mr. Menzel’s copyright infringement claims are not
3    time-barred.
4          C. The Copyright Infringement Claims are Well-Pled
5          Mr. Menzel adequately alleged copyright infringement by InfoWars. To plead
6    copyright infringement, a rightsholder need only claim ownership of exclusive rights
7    to a copyrighted work under 17 U.S.C. § 106, and violation of at least one of those
8    rights by an alleged infringer. A&M Records, Inc. v. Napster, Inc., 239 F.3d 1004,
9    1013 (9th Cir. 2001). Mr. Menzel has done so here. Mr. Menzel pled ownership of “a
10   number of discrete, original photographs” (the “Subject Photographs”), and the
11   unauthorized publication of “a post displaying at least nine (9) of the Subject
12   Photographs” by InfoWars. FAAC pp.8-9. These allegations alone are sufficient to
13   plead copyright infringement. The right to display the Subject Photographs is an
14   exclusive right under section 501, one that InfoWars admits to having violated. MTD
15   at p. 6 ln. 21. Alleging unauthorized publication of a copyrighted photograph online
16   is sufficient to plead copyright infringement. McGucken v. Chive Media Grp., LLC,
17   No. CV 18-01612-RSWL-KS, 2018 WL 3410095, at *3 (C.D. Cal. July 11, 2018).
18         Whether or not InfoWars’ own servers housed the unauthorized digital copies
19   of the Subject Photographs is of no import. InfoWars seeks to rely on easily
20   distinguishable caselaw to support the proposition that so long as a party’s own
21   servers do not house infringing material, that party cannot be liable for knowingly,
22   and intentionally displaying infringing material to derive revenue. In Perfect 10, Inc.
23   v. Amazon.com, Inc., 9th Circuit panel ruled that Google’s framing of in-line linked
24   full-sized images in user search results was not direct infringement of a copyright
25   owner’s display right, but that such activity “raises [] contributory liability issues.”
26   Perfect 10, Inc. v. Amazon.com, Inc., 508 F.3d 1146, 1161 (9th Cir. 2007). Here the
27   accused infringer’s behavior is much more targeted and nefarious – InfoWars did not
28                                              -4-
             DEFENDANT’S OPPOSITION TO PLAINTIFF’S MOTION TO DISMISS COUNTERCLAIMS
         Case 3:19-cv-00711-WHO Document 25 Filed 05/13/19 Page 10 of 19




1    simply facilitate an automated image search which happened to include infringing
2    results, rather it intentionally reproduced an entire infringing article containing copies
3    of nine copyrighted works.3
4           InfoWars’ preferred reading of Perfect 10 leaves an unjust loophole whereby
5    those who are unscrupulous enough could profit greatly from facilitating the illicit
6    display of copyrighted works and face no liability for copyright infringement so long
7    as they never store copies of the works on their own computer systems. According to
8    InfoWars, a person could set up a webcam in a showing of the latest blockbuster film,
9    livestream that showing online, derive ad revenue from its website “framing” the
10   film, and still not be liable for copyright infringement so long as the film is not stored
11   on any hardware that person owns or controls. See Leader's Inst., LLC v. Jackson,
12   No. 3:14-CV-3572-B, 2017 WL 5629514, at *11 (N.D. Tex. Nov. 22, 2017). This is
13   an absurd result that would be in direct contravention of the Copyright Act’s purpose.
14          Even assuming InfoWars’ reading of Perfect 10 is correct, and further
15   assuming that InfoWars actually framed the full-size infringing images through in-
16   line linking in the body of the post it intentionally published on its website, there is
17   still no question that its actions amount to contributory infringement of Mr. Menzel’s
18   copyrights in the Subject Photographs. “[O]ne who, with knowledge of the infringing
19   activity, induces, causes or materially contributes to the infringing conduct of
20   another, may be held liable as a ‘contributory’ infringer.” Perfect 10, Inc. v.
21   Amazon.com, Inc., 508 F.3d 1146, 1171 (9th Cir. 2007). InfoWars, a sophisticated
22   media company with knowledge concerning photography and copyrights (FAAC p.
23   13), and thereby knowledge that the Natural Society use of the Subject Photographs
24   was unlawful, hyperlinked to the infringing article and every infringed image hosted
25   3
      Playboy Entm’t Grp, Inc. v. Happy Mutants, LLC, 2018 U.S. Dist. LEXIS 69325
26   (C.D. Cal. Feb. 14, 2018) is even less applicable because the copyrighted images
     could not even be seen from the alleged infringer’s website – users needed to
27
     manually click hyperlinks to view those images on a third-party site.
28                                              -5-
             DEFENDANT’S OPPOSITION TO PLAINTIFF’S MOTION TO DISMISS COUNTERCLAIMS
       Case 3:19-cv-00711-WHO Document 25 Filed 05/13/19 Page 11 of 19




1    on Natural Society’s site – driving additional web traffic and related advertising
2    revenue to Natural Society as a result. Perfect 10, 508 F.3d 1146, at 1172. This
3    materially contributed to the infringement of the Subject Photographs because such
4    hyperlinking “assists websites to distribute their infringing copies to a worldwide
5    market and assists a worldwide audience of users to access infringing materials.” Id.
6    Because of InfoWars’ actions, more users viewed illicit copies of the Subject
7    Photographs, and Natural Society (and InfoWars) reaped additional advertising
8    revenue. InfoWars re-publication of the infringing Natural Society article and
9    hyperlinking to Natural Society’s site is at least contributory copyright infringement.
10   Should the Court find Mr. Menzel’s current counterclaims insufficient to plead
11   contributory infringement, Mr. Menzel can amend to include explicit direct
12   infringement allegations against Natural Society and elaborate on InfoWars’
13   contributions to Natural Society’s infringement.
14         D. The §1202 Claim is Well-Pled
15         Peter Menzel has sufficiently alleged that InfoWars violated 17 U.S.C. §1202,
16   and there is no merit to the challenge to this claim. Section 1202(b) of the Digital
17   Millennium Copyright Act prohibits, inter alia, the distribution of works “knowing
18   that the copyright management information has been removed or altered without
19   authority of the copyright owner or the law,” and with knowledge that such
20   distribution “will induce, enable, facilitate, or conceal” copyright infringement.
21   Friedman v. Live Nation Merch., Inc., No. 14-55302, 2016 WL 4394585, at *6 (9th
22   Cir. Aug. 18, 2016), citing 17 U.S.C. § 1202(b). Mr. Menzel adequately alleges that
23   InfoWars has done just that.
24         If a third party removed Mr. Menzel’s copyright management information
25   (“CMI”) from the Subject Photographs, InfoWars still violated this statute when it
26   displayed the Subject Photographs on its website. “[C]opyright management
27   information” refers to various types of “information conveyed in connection with
28                                             -6-
             DEFENDANT’S OPPOSITION TO PLAINTIFF’S MOTION TO DISMISS COUNTERCLAIMS
         Case 3:19-cv-00711-WHO Document 25 Filed 05/13/19 Page 12 of 19




1    copies ... of a work,” including the name of the work, the name of the author, and the
2    name of the copyright holder, among others. Id. at fn. 3, citing 17 U.S.C. § 1202(c).4
3    Liability is not limited to those that remove the CMI, it also attaches to those who
4    have “distributed [] works with the knowledge that CMI had been removed, even if
5    [the violator] did not remove it. Id., citing 17 U.S.C. § 1202(b)(3). Evidence
6    establishing that the only change to the work was the removal of the CMI is evidence
7    that this section has been violated. Id. at *7. The statute is “extremely broad, with no
8    restrictions on the context in which such information must be used in order to qualify
9    as CMI. Murphy v. Millennium Radio Grp. LLC, 650 F.3d 295, 302 (3d Cir. 2011)
10   (holding that removal of author’s name in “gutter credit” near image fell within
11   protection of § 1202).
12          Thus, “a cause of action under § 1202 of the DMCA potentially lies whenever
13   the types of information listed in § 1202(c)[ ] and ‘conveyed in connection with
14   copies of a work including in digital form’ [are] falsified or removed, regardless of
15   the form in which that information is conveyed.” Photographic Illustrators Corp. v.
16   Orgill, Inc., 118 F. Supp. 3d 398, 406 (D. Mass. 2015), quoting Murphy, 650 F.3d at
17   305 (3d Cir. 2011).
18          Here, Mr. Menzel has alleged that InfoWars removed his copyright
19   management information from the Subject Photographs. Specifically, Mr. Menzel
20   alleges that InfoWars violated the statute by “intentionally removing and/or altering
21   the copyright management information, in the form of metadata or visible text
22   attribution, on the copy of at least one of the Subject Photographs, and distributing
23   copyright management information with knowledge that the copyright management
24   information had been removed or altered without authority of the copyright owner or
25   4
      CMI includes: “[t]he title and other information identifying the work,” “[t]he name
26   of, and other identifying information about, the author of a work,” and “[t]he name
     of, and other identifying information about, the copyright owner of the work.” 17
27
     U.S.C. § 1202(c).
28                                             -7-
             DEFENDANT’S OPPOSITION TO PLAINTIFF’S MOTION TO DISMISS COUNTERCLAIMS
       Case 3:19-cv-00711-WHO Document 25 Filed 05/13/19 Page 13 of 19




1    the law, and distributing and publicly displaying the material, knowing that copyright
2    management information had been removed or altered without authority of the
3    copyright owner or the law, and knowing, or, with respect to civil remedies under
4    section 1203, having reasonable grounds to know, that the conduct would induce,
5    enable, facilitate, or conceal an infringement of any right under this title.” FAAC pp.
6    12-13, para. 27. These allegations are sufficient to support the claim.
7          It is settled that the removal of the artist’s name from a work is a violation of
8    this section. Williams v. Cavalli, No. CV 14-06659-AB JEMX, 2015 WL 1247065, at
9    *2-3 (C.D. Cal. Feb. 12, 2015) (name of artist on mural was CMI); Fischer v.
10   Forrest, No. 14cv1304 (PAE), 2015 WL 195822, at *8 (S.D.N.Y. Jan. 13, 2015)
11   (inclusion of the author’s surname in product name published on website and in
12   catalogue within copyright-protected text). Here, Mr. Menzel alleges that all lawful
13   uses of his Subject Photographs include CMI and that InfoWars either itself removed
14   that CMI, or at least published the images with knowledge that the CMI had been
15   removed. FAAC p. 9 paras. 9-10; pp. 12-13 paras 27-28. “If [InfoWars] did not itself
16   remove Counterclaimant’s copyright management information from the Subject
17   Photographs, it was aware that such information was removed before it published the
18   Subject Post, and was aware that such removal would enable, facilitate, and conceal
19   infringement of the Subject Photographs’ owner’s exclusive rights under the
20   Copyright Act.” Id. at p. 13, para 28. This is a violation of the statute. The current
21   counterclaims sufficiently allege a violation of § 1202, but should the Court require
22   more specific factual allegations with respect to this issue, Mr. Menzel will be willing
23   and able to provide such information.
24         It is also a violation of § 1202 to publish or distribute a copyrighted work with
25   false CMI. 17 U.S.C. § 1202(a). Here InfoWars did just that when it displayed the
26   Subject Photographs through its website under an InfoWars byline, with a footer that
27   states “© 2018 Infowars.com is a Free Speech Systems, LLC Company. © 2018”
28                                              -8-
             DEFENDANT’S OPPOSITION TO PLAINTIFF’S MOTION TO DISMISS COUNTERCLAIMS
       Case 3:19-cv-00711-WHO Document 25 Filed 05/13/19 Page 14 of 19




1    Dkt. No. 1-1 pp. 2, 13. This information specifically suggests to the reader that
2    InfoWars authored or owns the works depicted in this article. This is false CMI in
3    direct contravention of § 1202.
4          E. Fair Use May Best be Determined Later in this Action
5          Fair use is a mixed question of law and fact which generally is not considered
6    on a 12(b)(6) motion to dismiss. Browne v. McCain, 611 F. Supp. 2d 1073, 1078
7    (C.D. Cal. 2009), Dr. Seuss Enterprises, L.P. v. Penguin Books USA, Inc., 109 F.3d
8    1394, 1403 (9th Cir.1997). The parties have not yet conducted discovery here, so the
9    evidentiary record is essentially non-existent. While it is apparent from the face of the
10   accused post itself that the fair use defense is inapplicable here, the Court may be
11   better served withholding a determination on this issue at the pleadings stage.
12         F. InfoWars’ Exploitation is not Fair Use
13         InfoWars’ unauthorized exploitation of the Subject Photographs is not fair use.
14   Fair use is an affirmative defense to a copyright infringement claim with four
15   enumerated factors under 17 U.S.C. §107: (1) the purpose and character of the use,
16   including whether such use is of a commercial nature or is for nonprofit educational
17   purposes; (2) the nature of the copyrighted work; (3) the amount and substantiality of
18   the portion used in relation to the copyrighted work as a whole; and (4) the effect of
19   the use upon the potential market for or value of the copyrighted work. Every factor
20   weighs against fair use here.
21                1. Purpose and character of the use
22         Use that does not transform the copyrighted work, and that is commercial in
23   nature is unlikely to be fair use. Campbell v. Acuff-Rose Music, Inc., 510 U.S. 569,
24   578–79, 114 S. Ct. 1164, 1171, 127 L. Ed. 2d 500 (1994). To determine if a use is
25   transformative, a Court must examine “whether and to what extent [the accused
26   use] adds something new, with a further purpose or different character, altering the
27   first with new expression, meaning, or message.” VHT, Inc. v. Zillow Grp., Inc., 918
28                                             -9-
             DEFENDANT’S OPPOSITION TO PLAINTIFF’S MOTION TO DISMISS COUNTERCLAIMS
       Case 3:19-cv-00711-WHO Document 25 Filed 05/13/19 Page 15 of 19




1    F.3d 723, 742 (9th Cir. 2019) (internal quotations omitted), citing Campbell,
2    510 U.S. at 579, 114 S.Ct. 1164. InfoWars’ use of the Subject Photographs is not
3    transformative. The article merely characterizes the food that is depicted in the
4    copied images and adds minimal if any content. Dkt. No. 1-1. Indeed, the bulk of the
5    information a “reader” of the article would obtain from this post is apparent in the
6    copied images themselves, not exclusively from the article’s claimed “commentary.”
7    The infringing article adds such “commentary” as “you will notice a more prominent
8    display of vegetables and fresh fish,” and “[y]ou can see that this family drinks about
9    6 larger-sized bottles [of soda] per week.” Dkt. No. 15-2 pp.3-4. A reader will readily
10   glean these and other facts by simply looking at the Subject Photographs themselves.
11         With respect to this factor, it is also appropriate for a court to consider
12   “whether the alleged infringers copied the material to use it for the same intrinsic
13   purpose for which the copyright owner intended it to be used.” Hustler Magazine,
14   Inc. v. Moral Majority, Inc., 606 F. Supp. 1526, 1535 (C.D. Cal. 1985), aff'd, 796
15   F.2d 1148 (9th Cir. 1986), citing Marcus v. Rowley, 695 F.2d 1171, 1175 (9th Cir.
16   1983); Jartech, Inc. v. Clancy, 666 F.2d 403, 407 (9th Cir.), cert. denied 459 U.S.
17   879, 103 S.Ct. 175, 74 L.Ed.2d 143 (1982). The infringing article, Mr. Menzel’s
18   book, the Subject Photographs, and lawfully licensed articles featuring the Subject
19   Photographs and others from this project all set out to do the exact same thing that the
20   article attempts to do – highlight the variation of food consumption across cultures,
21   and comment on the health (and wealth) implications inherent to those differences.
22   As such, the article does not transform the way the images are viewed or used, and
23   simply exploits the images in the exact way that Mr. Menzel intended to. Id. The
24   infringing article fails to “add something new” or alter the original lawful uses with
25   “new expression, meaning, or message.” Campbell, 510 U.S. at 579, 114 S.Ct. 1164.
26   InfoWars’ use is not transformative.
27

28                                             - 10 -
             DEFENDANT’S OPPOSITION TO PLAINTIFF’S MOTION TO DISMISS COUNTERCLAIMS
       Case 3:19-cv-00711-WHO Document 25 Filed 05/13/19 Page 16 of 19




1           Furthermore, InfoWars’ use is absolutely commercial. Use of copyrighted
2    works that generates advertising revenue online is commercial use. Perfect 10 v.
3    Google, Inc., 416 F. Supp. 2d 828, 846 (C.D. Cal. 2006), aff'd in part, rev'd in part
4    and remanded sub nom. Perfect 10, Inc. v. Amazon.com, Inc., 487 F.3d 701 (9th Cir.
5    2007), amended and superseded on reh'g, 508 F.3d 1146 (9th Cir. 2007), and aff'd in
6    part, rev'd in part and remanded sub nom. Perfect 10, Inc. v. Amazon.com, Inc., 508
7    F.3d 1146 (9th Cir. 2007). Because InfoWars derived advertising revenue from views
8    of this article on its site, its use of the Subject Photographs was commercial. FAAC p.
9    10, para. 15. This factor strongly weighs against fair use.
10                2. Nature of the copyrighted work
11          This factor concerns the “thickness” of the copyright in question, which is
12   determined by how creative a work is. Campbell, 510 at 586, Stewart v. Abend, 495
13   U.S. 207, at 237–238, 110 S.Ct. 1750, at 1768–1769, 109 L. Ed. 2d 184 (1990). The
14   more creative a work, the “thicker” or broader its copyright protection, and the less
15   likely an unauthorized use is fair. Id. Photographs encapsulating a wide range of
16   creative choices, such as the Subject Photographs, are entitled to broad copyright
17   protection. Rentmeester v. Nike, Inc., 883 F.3d 1111, 1120 (9th Cir. 2018), cert.
18   denied, 139 S. Ct. 1375 (2019), citing Mattel, Inc. v. MGA Entm't, Inc., 616 F.3d 904,
19   913-914, 916 (9th Cir. 2010), as amended on denial of reh'g (Oct. 21, 2010). Mr.
20   Menzel made dozens of creative choices for every one of the painstakingly arranged
21   Subject Photographs because there are innumerable ways to arrange and depict
22   several dozens of food items and the family that owns those items. The infringed
23   Subject Photographs are the result of countless creative decisions, are entitled to
24   broad or “thick” protection, and are the type of creative, expressive work the
25   Copyright Act is specifically intended to promote. Id. This factor weighs against fair
26   use.
27

28                                             - 11 -
             DEFENDANT’S OPPOSITION TO PLAINTIFF’S MOTION TO DISMISS COUNTERCLAIMS
       Case 3:19-cv-00711-WHO Document 25 Filed 05/13/19 Page 17 of 19




1                 3. Amount and substantiality of the portion used
2          Copying substantial portions of a copyrighted work, especially where the
3    portion taken is unreasonably large in light of the accused infringer’s purpose, weighs
4    against fair use. Campbell, 510 U.S. at 586. InfoWars used the entirety of nine (9)
5    distinct copyrighted works here. The article’s author did not need to include the
6    Subject Photographs at all to make a statement concerning the eating habits of
7    various cultures around the world, and certainly did not need to include all of the
8    Subject Photographs, or the portions of any of the photographs depicting the people
9    Mr. Menzel worked with, but he did so anyways. Indeed, even a small taking of a
10   copyrighted work may weigh against fair use if the portion taken is the “heart” of the
11   allegedly infringed work. Norse v. Henry Holt & Co., 991 F.2d 563, 566 (9th Cir.
12   1993), Harper & Row Publishers, Inc. v. Nation Enterprises, 471 U.S. 539, 565, 105
13   S.Ct. 2218, 2233, 85 L.Ed.2d 588 (1985). Here InfoWars took not only the “heart” of
14   the Subject Photographs, but every other piece of them as well. This factor strongly
15   weighs against fair use.
16                4. Effect upon the market for the copyrighted work
17         “This last factor is undoubtedly the single most important element of fair use.”
18   Harper & Row Publishers, Inc. v. Nation Enterprises, 471 U.S. 539, 566, 105 S. Ct.
19   2218, 2233–34, 85 L. Ed. 2d 588 (1985) (internal citations omitted). This factor
20   concerns “not only the extent of market harm caused by the particular actions of the
21   alleged infringer, but also whether unrestricted and widespread conduct of the sort
22   engaged in by the defendant would result in a substantially adverse impact on the
23   potential market for the original.” Campbell, 510 U.S. at 590, Burnett v. Twentieth
24   Century Fox Film Corp., C.D.Cal.2007, 491 F.Supp.2d 962. “This inquiry must take
25   account not only of harm to the original but also of harm to the market for derivative
26   works.” Harper, 471 U.S. at 568, 105 S. Ct. at 2234. Mr. Menzel not only sells a
27   book featuring these copyrighted works, but he also licenses these photographs for
28                                            - 12 -
             DEFENDANT’S OPPOSITION TO PLAINTIFF’S MOTION TO DISMISS COUNTERCLAIMS
         Case 3:19-cv-00711-WHO Document 25 Filed 05/13/19 Page 18 of 19




1    the type of use that InfoWars made here. FAAC pp. 8-9, paras. 8-9. InfoWars
2    exploiting these images in the same way that Mr. Menzel specifically licenses them
3    necessarily diminishes the licensing market for these works and diminishes the
4    market for any derivative works incorporating the Subject Photographs, including
5    Mr. Menzel’s book. Indeed, the infringing post is simply a market replacement for
6    lawful licensed uses of the Subject Photographs and an inferior stand-in for Mr.
7    Menzel’s book.5 If InfoWars’ behavior became widespread, Mr. Menzel would lose
8    licensing revenue from his copyrighted photographs. Campbell, 510 U.S. at 590. This
9    factor weighs strongly against fair use.
10          G. In the Alternative, Leave to Amend Should Be Granted
11          Notwithstanding the above, should the Court find any defect in the operative
12   pleading, Mr. Menzel is certain that it can be remedied and would request leave to
13   amend. Federal Rule of Civil Procedure 15(a) requires that leave to file an amended
14   pleading be “freely given when justice so requires.” “If a complaint is dismissed for
15   failure to state a claim, leave to amend should be granted unless the court determines
16   that the allegation of other facts consistent with the challenged pleading could not
17   possibly cure the deficiency.” Schreiber Distrib. Co. v. Serv-Well Furniture Co., 806
18   F.2d 1393, 1401 (9th Cir. 1986). Indeed, the Ninth Circuit has stated that the policy
19   favoring allowing amendment should be applied with “extreme liberality.” Owens v.
20   Kaiser Found. Health Plan, Inc., 244 F.3d 708, 712 (9th Cir. 2001), Morongo Band
21   of Mission Indians v. Rose, 893 F.2d 1074, 1079 (9th Cir. 1990). Although Mr.
22   Menzel is of the belief that his amended counterclaims sufficiently plead his causes
23   of action, Mr. Menzel should be given the opportunity to cure any deficiencies
24   perceived by the Court.
25

26
     5
      That the infringing article allegedly includes a link to an Amazon search result for
     the book’s title – not the book’s actual listing – does not negate the market harm that
27
     InfoWars’ unauthorized exploitation of these photographs inflicted. Dkt. No. 17-1.
28                                              - 13 -
             DEFENDANT’S OPPOSITION TO PLAINTIFF’S MOTION TO DISMISS COUNTERCLAIMS
       Case 3:19-cv-00711-WHO Document 25 Filed 05/13/19 Page 19 of 19




1    III.   CONCLUSION
2           InfoWars’ motion fails. To the extent that additional facts must be pled, Mr.
3    Menzel respectfully requests leave to amend, as the putative defects are easily
4    curable. The current allegations, however, are sufficient and this motion should be
5    denied.
6

7
                                                    Respectfully submitted,

8    Dated: May 13, 2019                     By:    /s/ Justin M. Gomes
9
                                                    Scott Alan Burroughs, Esq.
                                                    Justin M. Gomes, Esq.
10                                                  DONIGER / BURROUGHS
11
                                                    Attorneys for Defendant-
                                                    Counterclaimant
12                                                  PETER MENZEL
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                             - 14 -
               DEFENDANT’S OPPOSITION TO PLAINTIFF’S MOTION TO DISMISS COUNTERCLAIMS
